Citation Nr: 1455873	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 30, 2009.  

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period beginning January 30, 2009.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from June 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2013, the Agency of Original Jurisdiction (AOJ) assigned a 70 percent rating for PTSD, effective January 30, 2009.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Subsequent to the January 2013 supplemental statement of the case (SSOC) reflecting continued denial of the increased rating claim on appeal, additional VA treatment records were associated with the electronic claims file located on VBMS.  In November 2014, the Veteran's representative submitted a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  Pertinent to the April 29, 2008 date of claim for increase and prior to January 30, 2009, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in efficiency and an inability to perform tasks as a result of
occasional disturbances in motivation and mood, poor judgment and self-isolation without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the period beginning January 30, 2009, the Veteran's PTSD manifested by occupational and social impairment with deficiencies in areas of judgment, mood and family relations due to such symptoms as fluctuations in mood, judgment and insight, sleep disturbance, hypervigilance, irritability and anger, avoidance of others, self-isolation, episodic suicidal ideations and subjectively reported hypervigilence without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to January 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD beginning on January 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 33.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that are relevant to his entitlement to increased compensation.  Id.

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the rating decision issued in July 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for PTSD, including evidence showing his PTSD has increased in severity, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided examples of the types of evidence that is relevant to establishing entitlement to increased compensation.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, all pertinent, identified medical records have been obtained and considered, including the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and various private treatment records submitted by the Veteran.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in conjunction with the claim on appeal in June 2008 and February 2012.  There is no allegation or indication that the VA examinations were not adequate for rating purposes. Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination that addresses the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores ranging from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations OR serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the period pertinent to the April 29, 2008 date of claim for increase and prior to January 30, 2009, the record contains the April 2008 increased rating claim, wherein the Veteran only reported that his PTSD had worsened, and a June 2008 VA examination report.  

At the June 2008 VA examination, the Veteran reported experiencing increased symptoms of disturbing memories, nightmares, and irritability.  He also reported being depressed and in a bad mood once a month, hypervigilance, and no interest in activities other than spending time with his grandchildren.  The Veteran reported that he needs to be alone and away from people periodically and that he has no friends, interests, or activities, other than occasionally spending time with his grandchildren.  In this regard, he reported that he rotates living with his off and on girlfriend, daughter, and his truck.  He reported that he, otherwise, spends his days driving around, reading, walking around shopping centers, or watching television.  

Objective examination revealed the Veteran was oriented in all spheres and demonstrated adequate grooming and hygiene.  His mood was mildly dysphoric and his affect was congruent with mood and topic.  His speech was normal in rate, flow, and volume, and his thought process was coherent, organized, sequential, and relevant.  The Veteran specifically denied experiencing hallucinations, delusions, or suicidal ideation, plan, or intent.  He did report compulsive hand washing but he stated this does not interfere with his functioning.  The Veteran's concentration was poor, as was his insight and judgment, but his memory was within normal limits.  

Based on the foregoing, the Board finds that a rating in excess of 30 percent is not warranted pertinent to the April 29, 2008 claim and prior to January 30, 2009.  Indeed, the record dated for this period shows that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in efficiency and periods of inability to perform tasks due to disturbances in motivation and mood, poor judgment, and self-isolation.  

In evaluating this claim, the Board notes that the evidence shows the Veteran has poor judgment and disturbances in motivation and mood.  While impaired judgment and disturbances of motivation and mood are listed under the 50 percent rating, the Veteran has not demonstrated additional symptoms which warrant or more nearly approximate a higher rating.  Such symptoms include a flattened affect, impaired speech and communication, panic attacks more than once a week, difficulty understanding complex commands, impaired memory, or impaired abstract thinking.  In addition, the Veteran reported being depressed or in a bad mood only once a month and, despite his self-isolation, he continued to maintain effective relationships with his girlfriend, daughter, and grandchildren during the time period in question.  Therefore, the Board finds that the evidence of poor judgment and disturbances in motivation and mood do not reach the level of severity contemplated by the 50 percent rating and does not, alone, warrant the grant of a 50 percent rating in this case.

Moreover, despite the Veteran's symptoms, the evidence dated prior to January 2009 shows he was generally functioning satisfactorily with routine behavior, self-care, and normal conversation, with no impairment in thought process or content and no evidence showing more severe functional impairment with reduced reliability or productivity due to symptoms that warrant or more nearly approximate the level of disability contemplated by the 50 percent rating.  Therefore, based on the foregoing, the Board finds a rating higher than 30 percent is not warranted pertinent to the April 29, 2008 date of claim and prior to January 30, 2009.  

This finding is supported by the GAF score of 57 assigned to the Veteran's PTSD at the June 2008 VA examination, which denotes mild to moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 
The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 30 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent rating and, absent more severe symptoms, a higher rating is not warranted for this appellate period.

For the period beginning January 30, 2009, the pertinent evidence of record includes a February 2012 VA examination report, VA outpatient treatment records, and lay statements submitted by the Veteran in support of his claim.

The preponderance of the evidence shows that, since January 30, 2009, the Veteran has been alert and oriented to time, person, place, and situation.  He has consistently demonstrated adequate grooming and hygiene and his speech has been normal in rate, flow, tone, and volume.  The evidence also consistently shows that the Veteran's thought process and thought content is overwhelmingly normal, with no reports of delusions or hallucinations.  The evidence also shows the Veteran's short and long term memory are good and intact.  The Veteran reported experiencing suicidal ideation at the February 2012 examination; however, he has otherwise consistently denied having homicidal or suicidal ideation, intent or plan.  See VA treatment records dated from 2009 to 2013.  In fact, the relevant VA treatment records show that the clinicians who have evaluated the Veteran during outpatient treatment since 2009 have consistently noted that the Veteran is not at risk of harm to himself or others.  

Despite the foregoing, the preponderance of the evidence shows that, since January 30, 2009, the Veteran has demonstrated severe PTSD symptoms, including depressed mood, anxiety, sleep impairment due to nightmares, intrusive thoughts and flashbacks, irritability, hypervigilance, poor concentration, and self-isolation.  See February 2012 VA examination report; VA treatment records; June 2009 statement from Dr. E.M.  At the February 2012 examination, the Veteran reported avoiding things, having no friends, and having markedly diminished interest or participation in significant activities.  

VA treatment records document similar symptoms, as they reflect that the Veteran is guarded, feels distant from others, and has reported that he prefers to create a mental safe place where he can retreat at will.  See VA treatment record dated May, June, and July 2009.  In this regard, a VA physician noted the Veteran utilizes avoidance as a coping strategy and has reported that he cannot tolerate being with or being contacted by other people.  See VA treatment records dated December 2009, January 2011, and May 2011.  The Veteran has also reported that his fear of being killed prevents him from being able to tolerate crowds and that he is most conformable being alone.  See June 2009 statement from Dr. E.M.  In this regard, the Veteran has consistently described being irritable, which has fluctuated in severity throughout the appeal.  See February 2012 VA examination report; VA treatment records.  He has also reported having frequent outbursts of anger.  See June 2009 statement from Dr. E.M.  

Despite the evidence of impaired social functioning, the evidence shows that, during the time period in question, the Veteran has maintained a relationship with his daughter, with whom he lived for a period of time, and a girlfriend (who he eventually married).  See VA treatment records dated July and October 2009; February 2012 VA examination report.  

The preponderance of the evidence shows the Veteran's mood varies, as it has been described as dysphoric, depressed, anxious, sad, and irritable.  The evidence also shows the Veteran has demonstrated varying affect, as he has demonstrated full affect and restricted range of affect.  See February 2012 VA examination report; VA treatment records; June 2009 statement from Dr. E.M.  

The Veteran's judgment and insight have also been variously described as fair, good, and adequate.  See February 2012 VA examination report and VA treatment records.  The evidence also shows the Veteran has been easily irritable and angry, with outbursts of anger.  The February 2012 VA examiner noted the Veteran had poor concentration; however, the VA treatment records consistently describe his concentration as good and intact.  

After considering the foregoing evidence, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met for the period beginning January 30, 2009.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  As discussed above, a February 2012 VA examination did not find impairment to abstract thinking, gross impairment to thought processes or persistent delusions or hallucinations.  VA treatment records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis.  Furthermore, as indicated previously, the evidence reflects that he maintained relationship with his girlfriend, now wife.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While he was noted to suffer from mild memory loss in the February 2012 VA examination, impairment of short or long term memory and memory loss for names of close relatives, own occupation or own name was not found.

In making this determination, the Board notes that the evidence shows the Veteran has a significant impairment in occupational and social functioning due to a myriad of severe symptoms, including, as noted, fluctuation in mood, judgment, and insight, sleep disturbance, hypervigilance, irritability and anger, avoidance of others, and self-isolation.  While he is significantly impaired by these symptoms, the evidence of record does not show that the Veteran's disability is manifested by, or nearly approximates, total occupational and social impairment, as contemplated by the 100 percent rating. 

Indeed, the evidence does not show symptoms of a gross impairment in thought process or communication.  The Veteran reported experiencing suicidal ideation at the February 2012 VA examination but otherwise consistently denied having homicidal or suicidal ideation, intent or plan.  The Veteran therefore has, at most, occasional or episodic suicidal ideation and the record does not suggest that he poses a persistent danger of hurting himself or others.  The Board also notes that, while the Veteran has consistently reported experiencing hypervigilance, no medical professional has determined that his behavior is grossly inappropriate.  There is also no evidence of persistent delusions or hallucinations or persistent danger of hurting others.  Moreover, the evidence shows that the Veteran is able to complete his activities of daily living independently, he remains oriented to time, person, and place, and his memory is grossly intact.  Therefore, Board finds that, despite his episodic suicidal ideation, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 100 percent rating.

Further, as noted, the lay and medical evidence of record shows that the Veteran demonstrates deficiencies in interpersonal relationships and mood due to his symptoms; however, as also noted, the lay and medical evidence does not establish that the Veteran's symptoms result in a total and gross impairment in his ability to think, speak, or act in an appropriate manner.  

This finding is supported by the GAF scores assigned since January 2009, which have ranged from 30 to 65.  These scores are consistent with the objective and lay evidence of record, which show that the Veteran's PTSD symptoms range from moderate to severe.  In this context, the Board acknowledges the GAF score of 30 assigned at the most recent VA examination in February 2012, which could be considered suggestive of a higher rating.  However, despite the GAF score assigned at this examination, the evidence, including the objective evidence gathered at the February 2012 VA examination, does not show the Veteran is considerably influenced by delusions or hallucinations or that he has a serious impairment in communication.  Additionally, while there is evidence that the Veteran is unable to function in a number of areas, the pertinent evidence does not reflect that the Veteran's behavior is characterized by incoherent or grossly inappropriate behavior, which would be denoted by objective testing and lower GAF scores reflected in the preponderance of the evidence.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 70 percent rating and, absent more severe symptoms, a higher rating for this appellate period is not warranted.

In evaluating this claim, the Board is aware that the symptoms listed under the 100 percent rating and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher, 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the preponderance of the evidence does not show the Veteran has manifested symptoms that equal or more nearly approximate the level of total functional impairment contemplated by the 100 percent rating.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout each appellate period.  Therefore, assigning further staged ratings for such disability is not warranted.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of fluctuation in mood and judgment, sleep disturbance, hypervigilance, irritability and anger, avoidance of others, and self-isolation are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Given the foregoing, the Board concludes that referral of this claim for consideration of an extra-schedular rating, either prior to or after January 30, 2009, is not warranted.  See Thun, 22 Vet. App. at 115-16. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board notes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, supra; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Review of the record reveals that the Veteran was granted entitlement to TDIU by the AOJ in June 2013, effective from January 30, 2009, due to his service-connected PTSD.  An August 2014 rating decision also awarded SMC benefits in pursuant to 38 U.S.C.A. § 1114(s) based on such 100 percent rating and an additional disability, namely ischemic heart disease, that was independently rated as 60 percent or more as of May 27, 2014.  The Board further notes that while a November 2014 rating decision proposed to discontinue entitlement to TDIU and SMC, this action has not yet been implemented by the AOJ.  

Therefore, the Board has considered whether the issue of entitlement to a TDIU prior to January 30, 2009 has been raised.   In this regard, while the Veteran has reported that he has been unemployed since July 2007, the evidence fails to show that the PTSD on appeal has rendered him unemployable.   In this regard, the June 2008 VA examiner noted that the Veteran had retired from his previous occupation.  There is no indication that his PTSD alone rendered him unemployable prior to such date.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to a higher rating for PTSD.   As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 










ORDER

A rating in excess of 30 percent for PTSD prior to January 30, 2009 is denied.

A rating in excess of 70 percent for PTSD beginning on January 30, 2009 is denied.




____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


